Citation Nr: 9928656
Decision Date: 09/16/99	Archive Date: 11/08/99

DOCKET NO. 97-21 983               DATE SEP 16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for a left ankle disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a left shoulder disorder.

4. Whether new and material evidence has been submitted to reopen
a claim for service connection for a right ankle disorder.

5. Whether new and material evidence has been submitted to reopen
a claim for service connection for a right wrist disorder.

6. Entitlement to service connection for a low back disorder.

7. Entitlement to service connection for dental trauma, to include
fractured and missing teeth.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

The appellant

ATTORNEY FOR THE BOARD 

A. C. Mackenzie, Associate Counsel

INTRODUCTION 

The veteran served on active duty from March 1952 to March 1954.
This matter comes before the Board of Veterans' Appeals (Board or
BVA) on appeal from a May 1997 rating decision issued by the
Department of Veterans Affairs (VA) Regional Office (RO) in St.
Louis, Missouri.

FINDINGS OF FACT 

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained by the RO. 

2. The veteran's left ankle disorder was not manifested in service
or for many years thereafter.

2 - 

3. The veteran's left knee disorder was not manifested in service
or for many years thereafter.

4. The veteran's left shoulder disorder was not manifested in
service or for many years thereafter.

5. The veteran did not complete an appeal of a May 1954 rating
decision denying service connection for a right ankle disorder and
a right wrist disorder.

6. With regard to the veteran's right ankle disorder, evidence
submitted since the May 1954 rating decision is neither cumulative
nor redundant of evidence then of record and, in connection with
evidence previously assembled, is so significant that it must be
considered in order to fairly decide the merits of the veteran's
claim for service connection for this disorder.

7. There is competent medical evidence showing a causal
relationship between the veteran's current right ankle disorder and
service.

8. With regard to the veteran's right wrist disorder, evidence
submitted since the May 1954 rating decision is neither cumulative
nor redundant of evidence then of record and, in connection with
evidence previously assembled, is so significant that it must be
considered in order to fairly decide the merits of the veteran's
claim for service connection for this disorder.

9. There is competent medical evidence showing a causal
relationship between the veteran's current right wrist disorder and
service.

10. There is competent medical evidence of a nexus between the
veteran's current low back disorder and service.

11. There is competent medical evidence of a nexus between the
veteran's current dental trauma and service.

- 3 - 

CONCLUSIONS OF LAW

1. A left ankle disorder was not incurred as a result of service.
38 U.S.C.A. 1110, 5107 (West 1991); 38 C.F.R. 3.303, 3.307, 3.309
(1998).

2. A left knee disorder was not incurred as a result of service. 38
U.S.C.A. 1110, 5107 (West 1991); 38 C.F.R. 3.303, 3.307, 3.309
(1998).

3. A left shoulder disorder was not incurred as result of service.
38 U.S.C.A. 1110, 5107 (West 1991); 38 C.F.R. 3.303, 3.307, 3.309
(1998).

4. The May 1954 rating decision denying service connection for
right ankle and right wrist disorders is final. 38 U.S.C.A. 7105
(West 1991); 38 C.F.R. 20.302, 20.1103 (1998).

5. With regard to the veteran's previously denied claim for service
connection for a right ankle disorder, the evidence submitted since
the May 1954 rating decision is new and material, and the veteran's
claim for service connection for that disorder has been reopened.
38 U.S.C.A. 5108, 7105 (West 1991); 38 C.F.R. 3.156 (1998).

6. A right ankle disorder was incurred as a result of service. 38
U.S.C.A.  1110, 5107 (West 1991); 38 C.F.R. 3.303, 3.307, 3.309
(1998).

7. With regard to the veteran's previously denied claim for service
connection for a right wrist disorder, the evidence submitted since
the May 1954 rating decision is new and material, and the veteran's
claim for service connection for that disorder has been reopened.
38 U.S.C.A. 5108, 7105 (West 1991); 38 C.F.R. 3.156 (1998).

8. A right wrist disorder was incurred as a result of service. 38
U.S.C.A.  111O, 5107 (West 1991); 38 C.F.R. 3.303, 3.307, 3.309
(1998).

- 4 -

9. The claim of entitlement to service connection for a low back
disorder is well grounded. 38 U.S.C.A. 5107(a) (West 1991).

10. The claim of entitlement to service connection for dental
trauma, to include fractured and missing teeth, is well grounded.
38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to service connection for a left ankle disorder, a
left knee disorder, and a left shoulder disorder

As a preliminary matter, the Board finds that the veteran's claims
for service connection for a left ankle disorder, a left knee
disorder, and a left shoulder disorder are well grounded within the
meaning of 38 U.S.C.A. 5107(a) (West 1991). That is, the veteran is
found to have presented claims which are not inherently
implausible. Furthermore, after examining the record, the Board is
satisfied that all relevant facts have been properly developed in
regard to the veteran's claims, and no further assistance is
required in order to comply with the VA's duty to assist him with
the development of facts pertinent to his claims, as mandated by 38
U.S.C.A. 5107(a).

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110 (West 1991); 38 C.F.R. 3.303(a) (1998). For the showing of
chronic disease in service, there is required a combination of
manifestations sufficient to identify the disease entity and
sufficient observation to establish chronicity at the time. If
chronicity in service is not established, a showing of continuity
of symptoms after discharge is required to support the claim. 38
C.F.R. 3.303(b) (1998). Service connection may also be granted for
any disease diagnosed after discharge when all of the evidence
establishes that the disease was incurred in service. 38 C.F.R.
3.303(d) (1998). Also, certain chronic diseases, including
arthritis, may be presumed to have been

- 5 -

incurred during service if manifested to a compensable degree
within one year of separation from active military service. 38
U.S.C.A. 1101, 1112, 1113 (West 1991); 38 C.F.R. 3.307, 3.309
(1998).

The veteran's service medical records, including his March 1954
separation examination report, are entirely negative for any
complaints of, or treatment for, a left ankle disorder, a left knee
disorder, or a left shoulder disorder. The Board also observes that
there is no record of treatment for any such disorders prior to
March 1997.

In January 1997, the veteran was treated for a left rotator cuff
tear at a VA facility. The record of this treatment contains no
commentary regarding the etiology of this disorder.

The veteran underwent a VA orthopedic examination in March 1997.
During this examination, he reported a history of a 50 foot fall
during service and contended that his knee, ankle, and shoulder
disorders resulted from this injury. The veteran reported left knee
surgery from 1956 but indicated that records of such surgery were
unavailable. See Counts v. Brown, 6 Vet. App. 473, 477 (1994)
(there is no duty to assist when the appellant acknowledges the
unavailability of records), quoting Porter v. Brown, 5 Vet. App.
233, 237 (1993) (the VA has no duty to seek to obtain that which
does not exist). The examiner diagnosed degenerative joint disease
of multiple joints, including the cervical spine, the lumbosacral
spine, and the "knee, ankle-heel, wrist, and shoulder"; and
"[s]tatus post injuries in a fall from a utility pole in Korea in
1953." The Board also notes that x-rays dated in March 1997
revealed degenerative joint disease of the left knee and the left
acromioclavicular joint and a normal left ankle.

The record also includes a December 1998 statement from Michael S.
Clarke, M.D., F.A.C.S., which was submitted by the veteran at the
time of his January 1999 VA Travel Board hearing. In this
statement, Dr. Clarke noted the veteran's reported history of an
in-service fall that resulted in injuries to the left ankle, left
knee, and left shoulder. An examination revealed a left ankle that
was "approximately

- 6 -

symmetrical" with the right ankle; degenerative changes and
crepitus of the left knee; and mild impingement syndrome of the
left shoulder, with grating. Dr. Clarke noted that "[i]t certainly
seems reasonable to me that [the veteran's] problems that he is
having now could well have been service[-]connected and related to
the serious fall that he had in 1953. However, I cannot say that
with a 100% certainty."

During his January 1999 VA Travel Board hearing, the veteran
reasserted his contention that he incurred a left ankle disorder,
a left knee disorder, and a left shoulder disorder as a result of
an in-service fall.

In this case, the Board observes that both a VA examiner and Dr.
Clarke have provided opinions relating the veteran's current left
ankle, left knee, and left shoulder disorders to an in-service
injury. However, the veteran's service medical records are negative
for any in-service injuries affecting the left ankle, left knee, or
left shoulder. A review of the VA orthopedic examination report and
the statement from Dr. Clarke reflects that the veteran's examiners
have, instead, reached their conclusions based on a history recited
by the veteran.

In this regard, the Board would point out that the United States
Court of Appeals for Veterans Claims (Court) has held that when
examiners diagnose a disability many years after separation from
service and rely on a medical history as related by a veteran in
discussing the etiology of that disability, their diagnoses "can be
no better" than the facts alleged by the veteran. Swann v. Brown,
5 Vet. App. 229, 233 (1993). As to the veteran's lay allegations
and reported history of the claimed disorders, the Board would
point out that the Court has also held that a veteran who has not
been shown to possess a requisite level of medical expertise cannot
provide a competent opinion regarding medical causation. See
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v.
Derwinski, 2 Vet. App. 492, 494-95 (1992). See also LeShore v.
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply
information recorded by a medical examiner and unenhanced by any
additional medical commentary from that examiner does not
constitute competent medical evidence); Robinette v. Brown, 8 Vet.
App. 69, 77 (1995) (a lay account of a

- 7 -

physician's statement, "filtered as it [is] through a layman's
sensibilities, is simply too attenuated and inherently unreliable
to constitute 'medical' evidence").

Overall, the Board finds that the only medical evidence of record
supporting the veteran's claims for service connection for a left
ankle disorder, a left knee disorder, and a left shoulder disorder
is based on a factual premise which is in no way supported by his
service medical records. See Elkins v. Brown, 5 Vet. App. 474, 478
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Black v.
Brown, 5 Vet. App. 177, 180 (1993) (in which the Court held that
medical opinions that are general conclusions based on a history
reported by an appellant and unsupported by clinical evidence are
inadequate). The Board has thus discounted the probative value of
this evidence accordingly. See Hayes v. Brown, 5 Vet. App. 60, 69
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is
the responsibility of the BVA to assess the credibility and weight
to be given the evidence").

Taken as a whole, the Board finds that the evidence of record
supports the conclusion that the veteran's left ankle, left knee,
and left shoulder disorders were not present in service or for many
years thereafter. Accordingly, the preponderance of the evidence is
against the veteran's claims for service connection for those
disorders. In reaching this conclusion, the Board has considered
the doctrine of reasonable doubt, as set forth in 38 U.S.C.A.
5107(b) (West 1991). However, as the preponderance of the evidence
is against the veteran's claims, that doctrine is not for
application. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Whether new and material evidence has been submitted to reopen
claims for service connection for a right ankle disorder and a
right wrist disorder

Generally, a final decision issued by an RO or by the Board may not
thereafter be reopened and allowed, and a claim based on the same
factual basis may not be considered. 38 U.S.C.A. 7104, 7105(c)
(West 1991 & Supp. 1998); see also 38 C.F.R. 20.302, 20.1103
(1998). The exception to this rule is 38 U.S.C.A. 5108 (West 1991),
which states, in part, that "[i]f new and material evidence is
presented or secured with respect to a claim which has been
disallowed, the Secretary shall

- 8 - 

reopen the claim and review the former disposition of the claim."
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. 3.156(a) (1998) indicates that "new and material
evidence" means evidence not previously submitted to agency
decisionmakers which bears "directly and substantially" upon the
specific matter under consideration. Such evidence must be neither
cumulative nor redundant, and, by itself or in connection with
evidence previously assembled, such evidence must be "so
significant that it must be considered in order to fairly decide
the merits of the claim." See generally Hodge v. West, 155 F.3d
1356 (Fed. Cir. 1998).

In this case, the RO initially denied service connection for right
ankle and right wrist disorders in a May 1954 rating decision on
the basis that such disorders were not shown on the veteran's last
examination. The veteran was notified of this decision by a letter
issued in June 1954, but he did not respond to this decision within
one year of notification. See 38 U.S.C.A. 7105(b) (West 1991). As
the veteran did not initiate a timely appeal of the May 1954 rating
decision, that decision is final. 38 U.S.C.A. 7105(c) (West 1991).
As a result, the evidence that must be considered in determining
whether new and material evidence has been submitted in this case
is that evidence added to the record since the May 1954 rating
decision.

The Board observes that the RO denied the veteran's claims for
service connection for right ankle and right wrist disorders on a
de novo basis in the appealed rating decision. However, the Board
has a legal duty to address the "new and material evidence"
requirement regardless of the actions of the RO. Barnett v. Brown,
8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The additional evidence submitted in this case includes a March
1997 VA orthopedic examination report and the noted December 1998
statement from Dr. Clarke. Both the examination report and the
statement from Dr. Clarke contain opinions relating the veteran's
right wrist disorder to service, while the statement

- 9 -

from Dr. Clarke relates the veteran's right ankle disorder to
service. The Board observes that this evidence is new to the
record, and, in view of the standard for materiality set forth in
Hodge, the Board finds that this new evidence bears directly and
substantially on the question of whether the veteran's current
right ankle and right wrist disorders were incurred as a result of
service. Accordingly, the veteran's claims for service connection
for right ankle and right wrist disorders are reopened.

Having reopened the veteran's claims for service connection for
right ankle and right wrist disorders, the Board observes that the
next step following the reopening of the veteran's claims is
consideration of the claims on a de novo basis. In Elkins v. West,
12 Vet. App. 209, 218-19 (1999), the Court held that once a claim
for service connection has been reopened upon the presentation of
new and material evidence, the VA must determine whether, based
upon all of the evidence of record, the claim is well grounded
pursuant to 38 U.S.C.A. 5107(a) (West 1991). Only after a
determination that the claim is well grounded may the VA proceed to
evaluate the merits of the claim, provided that the VA's duty to
assist the veteran with the development of facts pertinent to his
claim under 38 U.S.C.A. 5107(a) (West 1991) has been fulfilled. See
Winters v. West, 12 Vet. App. 203, 206-07 (1999); see also Caffrey
v. Brown, 6 Vet. App. 377, 381 (1994). In view of the Board's
decision with regard to the veteran's claims, the Board finds that
no prejudice to the veteran will result from considering these
claims on a de novo basis. See generally Bernard v. Brown, 4 Vet.
App. 384 (1993).

Upon a review of the evidence of record, the Board finds that the
veteran's claims for service connection for right ankle and right
wrist disorders are well grounded within the meaning of 38 U.S.C.A.
5107(a) (West 1991). In other words, the Board finds that the
veteran's claims are plausible and capable of substantiation. The
Board also finds that all relevant evidence necessary for an
equitable disposition of these claims has been obtained by the RO,
and no further development is necessary in light of the VA's duty
to assist the veteran with the development of facts pertinent to
his claims, as mandated by 38 U.S.C.A. 5107(a).

- 10 - 

As noted above, service connection may be granted for a disability
resulting from a disease or injury incurred in or aggravated by
wartime service. 38 U.S.C.A. 1110 (West 1991). In this case, the
veteran's service medical records confirm that, in May 1953, he was
treated for a twisted right ankle and diagnosed with a right ankle
sprain after falling from a telephone pole. He was placed on
bedrest for several days, with the right foot elevated and an Ace
bandage applied. His ankle condition gradually improved over the
next five days, but some tenderness was noted during this period.
The veteran was also treated for a swollen right hand in November
1953 following a fall, and a cast was placed on his right hand and
wrist. No abnormalities of the right ankle or right wrist were
noted during the veteran's March 1954 separation examination.

During his March 1997 VA orthopedic examination, the veteran
complained of a right wrist injury resulting from an in-service
fall in 1953. The examination revealed tenderness and swelling of
the right wrist, and x-rays of the right wrist revealed
degenerative changes. The pertinent diagnoses were degenerative
joint disease of multiple joints, including the wrist; status post
fracture of the right wrist; and status post injuries in a fall
from a utility pole in Korea in 1953.

The December 1998 statement from Dr. Clarke indicates that the
veteran complained of multiple injuries, including injuries to the
right ankle and right wrist, resulting from his in-service fall in
1953. An examination revealed mild degenerative changes in the
right wrist and "a slight bit of enlargement" of the right ankle in
relation to the left ankle. Dr. Clarke noted that "[i]t certainly
seems reasonable to me that [the veteran's] problems that he is
having now could well have been service[-]connected and related to
the serious fall that he had in 1953. However, I can not say that
with a 100% certainty."

Upon a review of the evidence noted above, the Board observes that
the veteran was treated for right ankle and right wrist injuries
during service. Both a VA examiner and Dr. Clarke have related a
current right wrist disorder to the veteran's period of military
service, and Dr. Clarke also related a current right ankle disorder
to service. While the Board observes that no right ankle or right
wrist disorders were noted in

- 11 -

the veteran's in-service separation examination report, the Board
finds no competent evidence contrary to the medical opinions
relating the veteran's current disabilities to service. In contrast
to the circumstances surrounding the veteran's claims for service
connection for a left ankle disorder, a left knee disorder, and a
left shoulder disorder, the Board finds that the history upon which
the opinions from the VA examiner and Dr. Clark was based is
consistent with the findings noted in the veteran's service medical
records.

Overall, the Board finds that the evidence of record supports the
conclusion that the veteran's right ankle and right wrist disorders
were incurred as a result of service. See 38 C.F.R. 3.303(d)
(1998). Therefore, service connection is warranted for these
disorders.

III. Entitlement to service connection for a low back disorder and
dental trauma

Upon a preliminary review of the claims file, the Board finds that
the veteran's claims for service connection for a low back disorder
and dental trauma are well grounded within the meaning of 38
U.S.C.A. 5107(a) (West 1991). In other words, the Board finds that
the veteran's claims are plausible and capable of substantiation.
The Board has based this finding on the results of the veteran's VA
orthopedic and dental examinations, the reports of which contain
opinions relating, respectively, the veteran's current low back
disorder and dental trauma to an in- service injury. ORDER Service
connection for a left ankle disorder is denied. Service connection
for a left knee disorder is denied. Service connection for a left
shoulder disorder is denied. 

- 12 - 

New and material evidence having been submitted, the claim of
entitlement to service connection for a right ankle disorder is
reopened, and service connection is granted for this disorder.

New and material evidence having been submitted, the claim of
entitlement to service connection for a right wrist disorder is
reopened, and service connection is granted for this disorder.

The claim of entitlement to service connection for a low back
disorder is found to be well grounded.

The claim of entitlement to service connection for a dental trauma,
to include fractured and missing teeth, is found to be well
grounded.

REMAND

As the Board has found the veteran's claims for service connection
for a low back disorder and dental trauma to be well grounded, the
VA has a duty to assist the veteran in the development of facts
pertinent to these claims. 38 U.S.C.A. 5107(a) (West 1991); 38
C.F.R. 3.103 (1998); Talley v. Brown, 6 Vet. App. 72, 74 (1993).
This duty includes securing medical records to which a reference
has been made. See Schaftath v. Derwinski, 1 Vet. App. 589, 593
(1993). In this regard, the Board observes that the veteran's
claims file includes a photocopy of a March 1987 Social Security
Administration decision, which indicates that the veteran was
treated at Lakeside Hospital in Kansas City, Missouri; at the
Lester E Cox Medical Center; and by E. E. Zirul, M.D., and Jan
Kakolewski, M.D., for his claimed low back disorder. Also, the
Board observes that, during his January 1999 VA Travel Board
hearing, the veteran reported unspecified treatment by a private
dentist for his claimed dental trauma, and a Dr. Clarke's December
1998 statement indicates that the veteran underwent back surgery at
Menorah Hospital in Kansas City in 1971. Currently, the veteran's
claims file does not reflect that the RO has

- 13 -

expended efforts to obtain records corresponding to the treatment
reported by the veteran.

Accordingly, in order to fully and fairly adjudicate the veteran's
claims, this case is REMANDED to the RO for the following action:

1. The RO should contact the veteran and request that he provide
the full addresses for Lakeside Hospital, the Lester E. Cox Medical
Center, Menorah Hospital, Dr. Zirul, and Dr. Kakolewski. The
veteran should also be requested to provide the names, addresses,
and dates of treatment for all dentists who have treated him for
his claimed dental trauma since service. For each of the noted
treatment providers, the veteran should be requested to fill out a
signed release form.

2. The RO should then contact all of the treatment providers for
which the veteran has completed release forms. Any records secured
by the RO must be included in the veteran's claims file. If the
search for such records has negative results, documentation from
the contacted entities to that effect should be included in the
veteran's claims file.

3. After completion of the above development, the RO should again
adjudicate the veteran's claims for service connection for a low
back disorder and dental trauma, to include fractured and missing
teeth. If the determination of either claim remains adverse to the
veteran, he and his representative should be furnished with a
Supplemental Statement of the Case and given an opportunity to
respond.

- 14 -

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The purpose of this REMAND is to
obtain additional development and adjudication. The Board intimates
no opinion, either factual or legal, as to the ultimate outcome
warranted in this case. No action is required of the veteran until
he is so notified by the RO.

CONSTANCE B. TOBIAS 
Member, Board of Veterans' Appeals

- 15 - 


